                                                                                                FILED
                                                                                       2019 Apr-10 PM 03:18
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JEMARIS CORTEZ GOSHA,                      )
                                           )
       Petitioner,                         )
                                           )
       vs.                                 )   Case No. 2:18-CV-8018-SLB
                                           )   Crim. Case No. 2:12-CR-0030-SLB-JEO
UNITED STATES OF AMERICA,                  )
                                           )
       Respondent.                         )

                              MEMORANDUM OPINION

       This case is presently pending before the court on petitioner Jemaris Cortez Gosha’s

“Habeas Corpus Actual Innocence Claim in light of Supreme Court decision[s] McQuiggin

v. Perkins and Boykin v. Alabama,” (doc. 1; crim. doc. 32),1 which the court deems to be a

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 [Motion to

Vacate].

       Gosha and his co-defendant, Herman Dewayne Cargill, were each charged with using

and carrying a firearm during and in relation to a crime of violence – carjacking – in

violation of 18 U.S.C. § 924(c)(1)(A). (Crim. doc. 1 at 2.) Cargill, but not Gosha, was also

charged in the Indictment with carjacking. (Id. at 1.) Gosha was not charged with carjacking




       1
        Citations to documents in the court’s record in petitioner’s Motion to Vacate appear
as “(doc. __).” Citations to documents in the court’s record in the criminal proceedings
against petitioner, Case No. 2:12-CR-0030-SLB-JEO, appear as “(crim. doc. __).” Page
number citations refer to the page numbers assigned to the document by the court’s CM/ECF
electronic filing system.
in this court because he had entered a guilty plea in Alabama state court to a charge of armed

robbery arising out of the carjacking at issue in this case.2 (See crim. doc. 29 at 9.)

       Gosha pled guilty pursuant to a Plea Agreement with the Government. (See crim. doc.

15; Minute Entry on March 22, 2012.) The Plea Agreement contained the following “Factual

Basis for Plea”:

               On August 22, 2011, at approximately 5:05 a.m., two males followed
       the victim to a Birmingham, AL hotel, as she left her place of employment,
       The Palace. After the victim parked and waited in her vehicle, a BMW X5,
       the males rushed up to the victim and demanded her money, purse, cell phone,
       and car keys and ordered her to exit the vehicle. According to the victim, both
       males were armed with handguns and threatened to shoot her if she did not
       heed their demands. The victim complied, and one of the robbers fled in her
       vehicle and the other robber fled in the Ford Expedition that they had driven
       to the scene of the crime.

(Crim. doc. 15 at 2-3.) He signed the Plea Agreement and initialed the individual pages

setting forth these facts. (Id.) He affirmed these facts during his plea colloquy.




       2
        The Department of Justice has an internal policy, known as the Petite policy, from
Petite v. United States, 361 U.S. 529 (1960), to forego federal prosecution following a state
prosecution for the same acts unless there are compelling reasons to go forward:

       The Petite policy was designed to limit the exercise of the power to bring
       successive prosecutions for the same offense to situations comporting with the
       rationale for the existence of that power. Although not constitutionally
       mandated, this Executive policy serves to protect interests which, but for the
       “dual sovereignty” principle inherent in our federal system, would be
       embraced by the Double Jeopardy Clause.

Rinaldi v. United States, 434 U.S. 22, 28-29 (1977).

                                              2
       Gosha was convicted on his plea of guilty and sentenced to a custodial sentence of

84 months to be served after completion of his state-court sentence. (Crim. doc. 24.)

Judgment was entered on August 21, 2012, (id.), and Gosha did not appeal.

       On or about October 16, 2016, Gosha filed a document entitled, “Habeas Corpus

Actual Innocence Claim in Light of Supreme Court decision McQuiggin v. Perkins and

Boykin v. Alabama. (Doc. 1; crim. doc. 32; see also doc. 2.) Gosha contends that he is

“actually innocent” of the crime of conviction; he alleges:

       The Court was without Jurisdiction to indict or convict. There [is] no record
       of a federal statute to show congress intended for 924(c) enhancement to
       attach to a state robbery of 1st degree where the weapon was already used
       within that State[’]s Statute, whereas to use the 924(c) [statute] as a single
       charge [alone] would have charge[d] Movant twice in violation of double
       [jeopardy,] violating his human rights under the 5th [amendment –] Once for
       Robbery in the first degree under Alabama state statue that consist of robbery
       with a weapon, and twice for a federal charge of a 924(c) that consist[s] of
       [committing] a crime of violence with the use of a firearm. The question to
       this court is what crime of violence did Movant commit within a federal
       Statute for this court to indict or convict. Is it the first degree State robbery
       charge or is it another crime Movant [committed]. Honorable Court there was
       no other crime [committed] other than the state first degree robbery where the
       weapon was already used to convict on that [statute] which make[s] this court
       lack Jurisdiction to have render[e]d Judgement against Movant and to try to
       use a single element of bran[d]ishing of the 924(c) would still attach it to the
       state [statute] where Movant has already served a 20 year spilt 5 for, therefore
       that single element [can’t] be used twice.

(See doc. 1 at 1.)

       “A § 2255 motion ordinarily is subject to a one-year limitations period,” Long v.

United States, 626 F.3d 1167, 1169 (11th Cir. 2010), which in this case began to run when




                                              3
Gosha’s conviction became final on September 5, 2012.3 Thus, his Motion to Vacate, filed

in October 2016 was not timely filed. However, Gosha contends that he is actually innocent

of the crime of conviction and that the court lacked jurisdiction. Therefore, he argues that

he can raise his habeas claims at any time. (See doc. 1 at 2.)

       This court may “appl[y] the miscarriage of justice exception to overcome various

procedural defaults,” McQuiggin v. Perkins, 569 U.S. 383, 392-93 (2013), including an


       3
       The Eleventh Circuit has held:

              Section 2255(f) does not define “judgment of conviction” or “final.”
       Nonetheless, we have concluded that when a defendant does not appeal his
       conviction or sentence, the judgment of conviction becomes final when the
       time for seeking that review expires. Mederos v. United States, 218 F.3d
       1252, 1253 (11th Cir. 2000)(noting that when no direct appeal was taken from
       the original judgment of conviction, the judgment of conviction became final
       when the time for filing a direct appeal expired); Akins v. United States, 204
       F.3d 1086, 1089 n.1 (11th Cir. 2000)(“A conviction ordinarily becomes final
       when the opportunity for direct appeal of the judgment of conviction has been
       exhausted.”); cf. Clay v. United States, 537 U.S. 522, 527, 123 S. Ct. 1072,
       1076, 155 L. Ed. 2d 88 (2003)(“Finality attaches when this Court affirms a
       conviction on the merits on direct review or denies a petition for a writ of
       certiorari, or when the time for filing a certiorari petition expires.”).

              At the time of Murphy's sentencing, a criminal defendant had ten days
       to file an appeal. Fed. R. App. P. 4(b)(1)(A)(2005)(amended 2009).
       [Footnote] . . .

              [Footnote:] Under the current rules, a defendant has fourteen days to
              appeal. See Fed. R. App. P. (4)(b)(1)(A) (2009).

Murphy v. United States, 634 F.3d 1303, 1307 and n.11 (11th Cir. 2011).

        Judgment in this case was entered on August 21, 2012; therefore, because he did not
file an appeal, his conviction became final on September 5, 2012. Therefore, he had until
September 5, 2013, to file his Motion to Vacate.

                                             4
untimely-filed Motion to Vacate. The miscarriage-of-justice exception “requires the habeas

petitioner to show that a constitutional violation has probably resulted in the conviction of

one who is actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995)(citation and

internal quotations omitted; emphasis added). “To invoke the miscarriage of justice

exception to AEDPA’s statute of limitations, . . . a petitioner ‘must show that it is more likely

than not that no reasonable juror would have convicted him in the light of the new

evidence.’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at 327). A claim of

actual innocence must be supported “with new reliable evidence – whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence – that was

not presented at trial.” Schlup, 513 U.S. at 324; see also Rozzelle v. Sec'y, Fla. Dep't of

Corr., 672 F.3d 1000, 1011 (11th Cir. 2012).

       Even if Gosha’s Double Jeopardy claim had merit, “this would show, at most, legal

innocence,” which is not sufficient to excuse his untimely filing. See Young v. Jones, No.

1:14-CV-630-WKW, 2017 WL 1511345, *5 (M.D. Ala. Mar. 31, 2017)(citing Wallace v.

Lockhart, 12 F.3d 823, 826-27 (8th Cir. 1994) and Steele v. Young, 11 F.3d 1518, 1522 &

n.8 (10th Cir. 1993))(emphasis added); see also Waite v. United States, 74 F.3d 1242 (7th

Cir. 1996)(“Since Waite has failed to meet the cause and prejudice standard, we may only

consider his new claim if it satisfies the fundamental miscarriage of justice exception. . . .

Waite does not claim factual innocence; he instead claims merely that the Double Jeopardy

Clause prohibits a second punishment for the same offense. His claim is one of legal



                                               5
innocence, and does not meet the fundamental miscarriage of justice exception.”)(citations

omitted; emphasis added); Drummond v. United States, 41 F.3d 664 (5th Cir.

1994)(“[Defendant’s] argument that as a result of being tried on two counts of the indictment

he was subjected to double jeopardy [does not] raise a question concerning his actual

innocence.”)(citations omitted); Selsor v. Kaiser, 22 F.3d 1029, 1035 (10th Cir.

1994)(Although Petitioner's claim that he was placed in double jeopardy by virtue of being

punished for felony murder and the underlying felony is meritorious, this shows only legal

innocence, which the Supreme Court has held insufficient to establish a fundamental

miscarriage of justice. Because Petitioner has failed to supplement his constitutional double

jeopardy claim with a claim that he is factually innocent of the underlying armed robbery

conviction, federal habeas review of his double jeopardy claim is barred.”)(citations

omitted); Wereski v. McNeil, No. 3:08-CV-213, 2009 WL 1098465, *8 (N.D. Fla. Apr. 22,

2009)(Petitioner’s “double jeopardy arguments, relate to the legal sufficiency of his plea and

some of the charges, not his factual innocence of the crimes; therefore, these allegations are

insufficient” to show actual innocence in order to excuse untimely filed habeas petition).

       Gosha admitted his factual guilt to the crime of conviction during his plea colloquy

and in his Plea Agreement. He has made no attempt to present new reliable evidence that

he did not use and/or carry a firearm during the car-jacking. What he offers are his legal

contentions that, because he was not charged with car-jacking in the Indictment and because

his armed robbery state-court conviction required proof that he used a firearm, his conviction

should be set aside. However, these legal contentions do not constitute new and reliable

                                              6
evidence of his factual innocence. Therefore, they provide no basis to excuse his untimely

filing.

          Because Gosha has admitted his guilt and because he has presented no new and

reliable evidence to show he is actually innocent of the crime of conviction, the court finds

no exception to the one-year time limit for filing a § 2255 petition is warranted. The Motion

to Vacate, (doc. 1; crim. doc. 32), will be denied and his habeas petition will be dismissed.

          In the alternative, the court finds Gosha’s double-jeopardy claim is without merit. In

order to convict Gosha of violating § 924(c)(1), the government was required to prove that

Gosha, “during and in relation to any crime of violence or drug trafficking crime . . . for

which the person may be prosecuted in a court of the United States, use[d] or carrie[d] a

firearm, or . . . in furtherance of any such crime, possesse[d] a firearm.” See 18 U.S.C. §

924(c)(1)(A). The government was not required to charge or convict Gosha of the predicate

offense of carjacking in order to convict him of the § 924(c) violation; it was only required

to prove he had committed the predicate offense. United States v. Frye, 402 F.3d 1123, 1127

(11th Cir. 2005)(“By its plain language, section 924 does not require that a defendant be

convicted of, or even charged with, the predicate offense to be found guilty of using or

carrying a firearm in relation to the predicate offense. Section 924(c) requires only that the

drug trafficking crime [or crime of violence] be one that ‘may be prosecuted.’”); see also

United States v. Richards, 721 Fed. Appx. 843, 846 (11th Cir. 2017)(“[Defendant] admitted

as part of his guilty plea that he in fact committed the offense of carjacking, even if he was

not convicted of that offense. Thus, the fact that he was not convicted of carjacking does not

                                                7
undermine his § 924(c) conviction for discharging a firearm during and in relation to the

predicate offense of carjacking.” (citing Frye, 402 F.3d 1127-28)), cert. denied, 138 S. Ct.

2012 (2018). By pleading guilty, Gosha admitted facts sufficient to establish carjacking in

violation of federal law. His conviction stands despite the fact that he was not charged or

convicted in this court of carjacking.

       Also, the Double Jeopardy Clause does not prevent Alabama and the United States

from prosecuting Gosha twice for the same conduct as long as that conduct violates distinct

state and federal laws; this is known as the dual sovereignty doctrine. “It is well established

that elementally identical offenses are nevertheless different for purposes of the Double

Jeopardy Clause when they are charged by separate sovereigns. The dual sovereignty

doctrine permits each sovereign to prosecute the offense against it.” United States v. Hunter,

No. 5:04-CR-26/MCR, 2007 WL 1225390, *7 (N.D. Fla. Apr. 24, 2007)(citing Heath v.

Alabama, 474 U.S. 82, 88 (1985); United States v. Wheeler, 435 U .S. 313, 317 (1978);

United States v. Lanza, 260 U.S. 377, 382 (1922); United States v. Baptista, 17 F.3d 1354,

1360 (11th Cir. 1994)). Therefore, even if the court assumes Gosha’s state-court conviction

for armed robbery and his conviction in this court for a § 924(c) violation are for the same

offense,4 such convictions do not violate the Double Jeopardy Clause.


       4
        Congress intended cumulative punishments under § 924(c) and the predicate crime
of violence or drug offense; therefore, “the Double Jeopardy Clause does not bar the
imposition of cumulative punishments under both [the predicate offense] and 18 U.S.C. §
924(c).” United States v. Malone, 78 F.3d 518, 519 n.1(11th Cir. 1996)(citing United States
v. Moore, 43 F.3d 568, 574 (11th Cir. 1995); United States v. Martin, 38 F.3d 534, 535 (11th
Cir. 1994)); see also United States v. Johnson, 265 Fed. Appx. 833, 835 (11th Cir.

                                              8
                                      CONCLUSION

       Based on the foregoing, the Motion to Vacate filed by petitioner Jemaris Cortez

Gosha, (doc. 1; crim. doc. 32), is due to be denied as untimely filed and, in the alternative,

as without merit.       An Order denying the Motion to Vacate will be entered

contemporaneously with this Memorandum Opinion.

                        CERTIFICATE OF APPEALABILITY

       Rule 11 of the Rules Governing § 2255 Proceedings, provides, “The district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” The applicant for § 2255 relief “cannot take an appeal unless a circuit justice or

a circuit or district judge issues a certificate of appealability under 28 U.S.C. § 2253(c).”

Fed. R. App. P. 22(b)(1). And, the “certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2)(emphasis added).       To make a substantial showing of the denial of a

constitutional right, the applicant must show “that reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.”

Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)(citations and internal quotations omitted).




2008)(The Eleventh Circuit “explicitly [has] held that the Double Jeopardy Clause does not
bar the imposition of cumulative punishments for violating sections 924(c) [the firearm
statute] and 2119 [the carjacking statute] of Title 18.” (quoting Moore, 43 F.3d at
574))(internal quotations omitted).

                                              9
       Gosha has not demonstrated the denial of a constitutional right or that the issue he

raises is reasonably debatable and/or deserves encouragement to proceed further. Therefore,

issuance of a certificate of appealability is not warranted in this case.

       DONE this 9th day of April, 2019.




                                           SHARON LOVELACE BLACKBURN
                                           UNITED STATES DISTRICT JUDGE




                                              10
